DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/19/2019, 06/24/2020, 09/09/2021 and 10/26/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Status
Claims 1 and 5 have been amended; support for claims 1 and 5 is found in original claims 9 and 10. 
Claims 9 and 10 have been cancelled.
Claims 1-8 and 11 are currently pending and have been examined on the merits in this office action.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:
Claims 3 and 4 has the limitation “the polymer,” however, two separate polymers have been introduced, the conductive polymer and the radical compound containing polymer. Applicant is advised to further specify which of the two polymers is being further defined for clarity. Because claims 3 and 4 are dependent on claim 2, Examiner will interpret the polymer to be the radical containing polymer.
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 2015/0303516 A1-as cited in the IDS) in view of Gu (CN 105140447A-as cited in the IDS).

Regarding claim 1, Pratt teaches a lithium-sulfur battery comprising:
a positive electrode comprising a sulfur-carbon composite (Pratt Figure 8 [0134] positive electrode assembly 800 contains sulfur composite material with conductive particles such as carbon black);
a negative electrode disposed opposite to the positive electrode (Pratt Figure 8, negative electrode 860); and
a separator provided between the positive electrode and the negative electrode (Pratt Figure 8, separator 850), 
wherein the separator comprises a separator body (Pratt Figure 8 separator body 860); and a lithium polysulfide adsorption layer formed on at least one surface of the separator body (Pratt Figure 8, [0135] protective layer 850a may prevent all polysulfide species from leaving the cathode; this would include lithium polysulfide species), and
 the adsorption layer comprises a radical compound having a nitroxyl radical functional group (Pratt [0135], Figure 8; [0034] one of the first polymer electrode and the separator may contain a radical generating species such as TEMPO groups; [0045] TEMPO group consisting of (2,2,6,6-tetramethylpiperidin-1-yl)oxy groups; these are known in the art to have a nitroxyl radical functional 
Pratt fails to teach wherein the conductive polymer is one or more selected from polyaniline, polyazulene, polypyridine, polyindole, polycarbazole, polyazine, polyquinone, polyacetylene, polyselenophene, polytellurophene, poly-para-phenylene, polyethylenedioxythiophene, polyethylene glycol and combinations thereof.

Gu discloses a functional composite membrane for a lithium sulfur battery. Gu teaches of a functional modification layer on a separator for a lithium sulfur battery having an electronically conductive material that can block the adsorption of the polysulfides (Gu [0038] of Translation document) The conductive material in the functional modification layer can be made of conductive polymers such as polypyrrole, polyaniline, polyacetylene, and polythiophene (Gu [0013] of translation document). Additionally, the thickness of the functional modification layer of Gu is 200 nm to 200 micrometers (Gu [0013] of translation document).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to use a conductive polymer such as polyaniline or polyacetylene as taught by Gu as these are additional conductive polymers and would be expected to function the same as the conductive polymers of Pratt. Both Pratt and Gu are concerned with polysulfide diffusion and have layers coated on the separator to block the adsorption/ diffusion of the polysulfides within lithium sulfur batteries. Although Pratt fails to teach of the required conductive polymer, the combination of Gu and Pratt render it obvious as they are both trying to solve the same problem and have overlapping conductive polymer materials.

Regarding claim 5, Pratt teaches a lithium-sulfur battery comprising:

a negative electrode disposed opposite to the positive electrode (Pratt Figure 8, negative electrode 860); and
a separator provided between the positive electrode and the negative electrode (Pratt Figure 8, separator 850),
wherein a portion of the separator comprises tetramethylpiperidine N-oxyl (Pratt Figure 9, [0135] protective layer 850a is a part of the separator 850; [0034] one of the first polymer electrode and the separator may contain a radical generating species such as TEMPO groups; [0045] TEMPO group consisting of (2,2,6,6-tetramethylpiperidin-1-yl)oxy groups),
and a conductive polymer such as polythiophene, polyphenylene vinylene, polypyrrole, polyphenylene sulfide (Pratt [0038]; [0041]).
Pratt fails to teach wherein the conductive polymer is one or more selected from polyaniline, polyazulene, polypyridine, polyindole, polycarbazole, polyazine, polyquinone, polyacetylene, polyselenophene, polytellurophene, poly-para-phenylene, polyethylenedioxythiophene, polyethylene glycol and combinations thereof.

Gu discloses a functional composite membrane for a lithium sulfur battery. Gu teaches of a functional modification layer on a separator for a lithium sulfur battery having  an electronically conductive material that can block the adsorption of the polysulfides (Gu [0038] of Translation) The conductive material in the functional modification layer can be made of conductive polymers such as polypyrrole, polyaniline, polyacetylene, and polythiophene (Gu [0013] of translation). Additionally, the 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to use a conductive polymer such as polyaniline or polyacetylene as taught by Gu as these are additional conductive polymers and would be expected to function the same as the conductive polymers of Pratt. Both Pratt and Gu are concerned with polysulfide diffusion and have layers coated on the separator to block the adsorption/ diffusion of the polysulfides within lithium sulfur batteries. Although Pratt fails to teach of the required conductive polymer, the combination of Gu and Pratt render it obvious as they are both trying to solve the same problem and have overlapping conductive polymer materials.


Claims 2-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 2015/0303516 A1-as cited in the IDS) and Gu (CN 105140447A-as cited in the IDS) as applied to claims 1 and 5 above, and further in view of Kim et al. (US 2012/0015244 A1-as cited in the IDS and hereinafter Kim).

Regarding claim 2, modified Pratt teaches all of the claim limitations of claim 1. Pratt further teaches wherein the radical compound is a polymer having the nitroxyl radical functional group in a molecule thereof (Pratt [0045] polymer electrolyte having the radical-generating species such as the TEMPO group of claim 1, [0063] the separator includes the polymer electrolyte and thus the separator is made of the TEMPO and has the radical-generating species; TEMPO group of (2,2,6,6-tetramethylpiperidin-1-yl)oxy has a nitroxyl radical functional group).


Kim teaches of an electrode assembly with an improved safety structure. Kim teaches of an electron absorbing member 14 having an electron absorbing layer 14a being made of a polymer of PTMA (Kim [0054] Poly (2,2',6,6'-tetramethylpiperidinyloxy methacrylate)). The absorbing member layer 14a functions in a similar way as the protective layer 850a.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute/further specify that the TEMPO radical generating species of Pratt for the PTMA group as taught by Kim. This would be a simple substitution and would be expected to function in the same say as the materials are nearly identical as Kim further specifies the TEMPO group of Pratt.

Regarding claim 3, modified Pratt teaches all of the claim limitations of claim 2. Kim further teaches wherein the polymer is polymerized from a monomer comprising any one functional group selected from the group consisting of (meth)acrylate, acrylonitrile, an anhydride, styrene, epoxy, isocyanate and a vinyl group (Kim [0054] PTMA is an acrylate based material and has methacrylate so it would have been polymerized by methacrylate).

Regarding claims 4 and 6, modified Pratt teaches all of the claim limitations of claim 2. Kim further teaches wherein the polymer selected is Poly(2,2,6,6-tetramethylpiperidinloxy methacrylate) PTMA (Kim [0054]). While there may be a slight different in the groups as presented and claimed both are PTMA molecules and are very close structurally and thus would be expected to have similar chemical properties. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical 

Regarding claim 7, modified Pratt teaches all of the claim limitations of claim 1. Pratt further teaches wherein a catholyte particle coating may be applied to minimize the amount of elemental sulfur that is formed and that the catholyte coating acts as a barrier to prevent diffusion (Pratt [0131] catholyte particle coating is related and functionally is the same to the protective layer 850a [0135]). the catholyte particle coating and the protective layer are used to prevent diffusion (Pratt [0135]). Therefore, a skilled artisan would be able to adjust the amount of the material containing the radical functional group (PTMA) to be within the range given for the adsorption layer of 80 wt % or greater through routine experimentation such that diffusion is within a desired range deemed acceptable by one skilled in the art.
While Pratt in view of Kim fails to teach the specified amounts of a content of the radical compound having the nitroxyl radical functional group is 80 wt% or greater based upon a total weight of the adsorption layer, it has been held that "generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical" (MPEPE 2144.05), that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages" (MPEP 2144.05), and that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 2015/0303516 A1-as cited in the IDS) and Gu (CN 105140447A-as cited in the IDS) as applied to claim 1, and further in view of Ying et al (US 20010000485-hereinafter Ying).

Regarding claim 8, modified Pratt teaches all of the claim limitations of claim 1. Pratt fails to teach the thickness of the protective layer 850a. Gu teaches of the functional modification layer being 200 nm to 200 micrometers, however, fails to teach of the functional modification layer having a radical nitroxyl group.
Ying discloses a protective coating for separators in electrochemical cells having a sulfur electrode. Ying teaches of a protective coating of the separator being made of a material such as methacrylates/vinyl ethers (Ying [0081-0082]). These materials are used as a base compound for forming nitroxyl radical groups. Ying further teaches polyethylene glycol diacrylates being within the protective coating layer and reads as the conductive polymer material (Ying [0016] and claim 9). The protective coating of Ying being made of the compounds above is applied to the separator with a thickness of 0.2-20 microns (Ying [0112]) such that the passage of sulfide or polysulfide ions is inhibited or slowed.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the protective layer of Pratt to have a thickness of 0.2-20 microns as taught by Ying’s protective coating such that the passage of polysulfides is inhibited and slowed. Ying and Pratt are combinable because they both teach a similar overall material with the same purpose of slowing down and preventing polysulfide diffusion. The base material of Ying (methacrylate or vinyl ether) is the same as the base of the instant application of the radical containing polymer thus it would have been obvious that the methacrylate/ vinyl ether would function similarly to the TEMPO/ PTMA group of Pratt.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 2015/0303516 A1-as cited in the IDS) and Gu (CN 105140447A-as cited in the IDS) as applied to claim 1, and further in view of Nano Energy (NPL NANO Energy “In-Situ activated polycation as a multifunctional additive for Li-S batteries”-hereinafter Nano Energy-as cited in the IDS).

Regarding claim 11, modified Pratt teaches of a sulfur battery according to claim 1, but fails to teach of the method for preparing the separator.
Nano Energy teaches a method of preparing a PTMA based cathode. Nano Energy teaches the process of forming a cathode slurry containing the PTMA, binder and solvent to form a solution;
coating the solution on at least one surface of a collector body; and
drying the coated collector body thus forming a cathode (Nano Energy NPL Page 44 section 2.3).

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to form the protective layer coating on the separator as taught by Nano Energy. Although the process is for .

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
Applicant argues that the amended claims overcome the prior art because (a) the protective layer of Pratt no longer contains a required conductive polymer. The rejection has been updated rendering the arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727